1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     KEVIN FIELDS,                                      Case No. 3:17-cv-00691-MMD-CLB

7                                       Petitioner,                     ORDER
             v.
8
      JAMES DZURENDA, et al.,
9
                                    Respondents.
10

11          Three recent orders have been sent to pro se 28 U.S.C. § 2254 habeas corpus

12   petitioner Kevin Fields at High Desert State Prison—his address of record—but have

13   been returned by the U.S. Postal Service as undeliverable. (ECF Nos. 18, 19, 23, 24, 25.)

14   The Court notes that the Nevada Department of Corrections website reflects that Fields

15   expired his sentence about a year ago. Local Rule IA 3-1 requires “an attorney or pro se

16   party to immediately file with the court written notification of any change of mailing

17   address. . . . The notification must include proof of service on each opposing party or the

18   party’s attorney. Failure to comply with this rule may result in the dismissal of the action,

19   entry of default judgment, or other sanctions. . . .” Because petitioner has failed to file

20   written notification of change of address with the Court, the Court will dismiss this action

21   with prejudice.

22          It is therefore ordered that this action is dismissed with prejudice.

23          It is further ordered that a certificate of appealability is denied, as jurists of reason

24   would not find the dismissal of the petition to be debatable.

25   ///

26   ///

27   ///

28   ///
1    The Clerk of Court is directed to enter judgment accordingly and close this case.
2    DATED THIS 3rd day of December 2019.
3

4                                             MIRANDA M. DU, CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT
5

6

7

8
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                          2
